Hill, J.
1. Knowledge of the consideration of a note is not notice that the consideration has failed, if it has failed; and one who buys the note bona fide, for value and before maturity, is not bound to inquire whether there was a failure of consideration. Citizens Bank of Vidalia v. Greene, 12 Ga. App. 49 (3) (76 S. E. 795).
2. Where, therefore, the defense set up in the plea did not come within any of the provisions of § 4286 of the Civil Code (1910), the court did not err in striking it. Benton Transfer Co. v. Marion Nat. Bank, 26 Ga. App. 562 (106 S. E. 735).

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.

Complaint; from city court of Savannah — Judge Freeman. August 6, 1921.
Oliver & Oliver, for plaintiff in error.
George H. Richter, contra.